SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1211
CAF 16-00605
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF STACEY WYNN MOREY,
PETITIONER-APPELLANT,

                      V                                          ORDER

SONJA ANKE FRANKLIN, RESPONDENT-RESPONDENT.
-------------------------------------------
IN THE MATTER OF SONJA ANKE FRANKLIN,
PETITIONER-RESPONDENT,

                      V

STACEY WYNN MOREY, RESPONDENT-APPELLANT.


BURGETT & ROBBINS, LLP, JAMESTOWN (LYDIA ALLEN CAYLOR OF COUNSEL), FOR
PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.

DAVID M. CVILETTE, P.C., DUNKIRK (DAVID M. CIVILETTE OF COUNSEL), FOR
RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT.

JOHN JAMES WESTMAN, ATTORNEY FOR THE CHILD, JAMESTOWN.


     Appeal from an order of the Family Court, Chautauqua County
(Michael F. Griffith, J.), entered September 2, 2015 in proceedings
pursuant to Family Court Act article 6. The order, among other
things, awarded the parties joint custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court